Citation Nr: 0913005	
Decision Date: 04/08/09    Archive Date: 04/15/09

DOCKET NO.  05-35 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for a chronic liver 
disability, to include fatty liver disease.

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for bilateral temporomandibular joint (TMJ) 
syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from February 1975 to 
February 1979 and from April 1979 to April 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Anchorage, 
Alaska, Department of Veterans Affairs (VA) Regional Office 
(RO).  A March 2005 rating decision denied the Veteran's 
petition to reopen his claim for service connection for 
bilateral TMJ syndrome.  A hearing before a hearing officer 
at the RO was conducted in May 2006.  An October 2007 rating 
decision denied service connection for fatty liver disease.  
A videoconference hearing was conducted before the 
undersigned in December 2008.  

In March 2009, the Veteran submitted additional evidence 
pertaining to his liver disability claim and waived 
preliminary RO review of the new evidence in accordance with 
38 C.F.R. § 20.1304.

The portion of the case concerning a liver disorder is being 
remanded by way of the Appeals Management Center in 
Washington, D. C.  The Veteran will be notified as further 
action is indicated.


FINDINGS OF FACT

1.  In December 1989, the RO denied service connection for 
bilateral TMJ syndrome.  The Veteran was notified of that 
decision in a letter dated the next month, did not timely 
appeal, and that decision is now final.

2.  The evidence presented since the December 1989 denial 
action does not relate to an unestablished fact necessary to 
establish the claim, and does not, by itself or in connection 
with evidence previously assembled, raise a reasonable 
possibility of substantiating the claim of service connection 
for bilateral TMJ syndrome.

CONCLUSIONS OF LAW

1.  The December 1989 RO decision denying service connection 
for bilateral TMJ syndrome is final.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.104(a), 20.302, 
20.1103 (2008).

2.  New and material evidence has not been received, and the 
claim for service connection for bilateral TMJ syndrome is 
not reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating clams for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5107, 5126 (West 2002 and Supp. 2008); 38 C.F.R. 
§ § 3.102, 3.156, 3.159, and 3.326 (2008).

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  See also Quartuccio v. 
Principi, 18 Vet. App. 183 (2002).

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran pre-adjudication notice by letter 
dated in June 2004.  VA also has an obligation to provide a 
claimant with notice of what constitutes new and material 
evidence to reopen a service-connection claim, and of the 
reasons for the previous denial (that the condition was not 
shown in service).  The letter informed the Veteran of the 
criteria for service connection, and told him that he had to 
submit new and material evidence to reopen his claim, 
including new and material evidence of a current disability, 
as well as medical evidence showing that the claimed 
condition was incurred in service.  He was informed what 
constituted new evidence and what constituted material 
evidence.  This essentially complies with the requirements 
set forth in Kent v. Nicholson, 20 Vet. App. 1 (2006).

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.  

While the notification did not advise the Veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection were denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).



II.  Analysis

In August 1989, the Veteran requested service connection for 
the residuals of an inservice head injury occurring in August 
1976.  In a December 1989 decision, the RO denied, in part, 
service connection for bilateral TMJ, as the condition was 
not found in the evidence of record.  The RO noted that the 
Veteran sustained a head injury in service in August 1976.  
Service treatment records also noted that the Veteran was 
examined on September 30, 1976, and that "tenderness" was 
noted at the bilateral rami of the jaw.  The RO also 
considered the report of a fee basis neurological examination 
conducted in September 1989.  The Veteran complained of 
snapping, popping, and catching of the jaw area since about 
two or three years after the 1976 head injury.  The examiner 
stated that TMJ disease might be a cause of the Veteran's 
headaches, and that he was not sure whether the Veteran's 
bilateral TMJ syndrome would relate to the head injury.  

The Veteran was notified of the decision in January 1990, but 
he did not appeal within one year of that notice and the 
decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
3.104(a), 20.302, 20.1103.  When a claim is the subject of a 
prior final denial, it may be reopened if new and material 
evidence is presented or secured.  38 U.S.C.A. § 5108.

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of the RO's action regarding this issue.  See Jackson v. 
Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Then, if new 
and material evidence has been submitted, the Board may 
proceed to evaluate the merits of the claim, but only after 
ensuring that VA's duty to assist has been fulfilled.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

"New" evidence is defined as evidence not previously 
submitted to agency decision makers, and "material" 
evidence is evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156.

The evidence received subsequent to the December 1989 rating 
decision is presumed credible for the purposes of reopening a 
claim unless it is inherently false or untrue, or it is 
beyond the competence of the person making the assertion.  
Duran v. Brown, 7 Vet. App. 216, 220 (1995); Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Medical evidence which merely documents continued diagnosis 
and treatment of disease, without addressing the crucial 
matter of medical nexus (i.e., a connection to an in-service 
event), does not constitute new and material evidence.  See 
Cornele v. Brown, 6 Vet. App. 59, 62 (1993).

A VA examination was conducted in February 1995.  The 
examiner noted that the Veteran had no tenderness over the 
jaw area.  The examiner stated that there was no evidence of 
active disease, and he did not believe that the inservice 
head injury caused organic brain syndrome, headaches, 
dizziness, or tinnitus.  He also noted that the Veteran's 
complaints were out of proportion to the physical findings.  

A letter from Clifford D. Copus, D.D.S., dated in February 
2004, is of record.  He noted that the Veteran had bilateral 
TMJ crepitus and pain in the left TMJ, and he was referred 
for TMJ splint therapy.  

In March 2004, the Veteran petitioned to reopen his claim of 
service connection for bilateral TMJ syndrome.  

A May 2005 letter from Hartman Orthodontics noted TMJ 
dysfunction.  In a May 2006 letter, Dr. Copus stated that he 
examined the Veteran and he exhibited bilateral TMJ crepitus 
and pain in the left TMJ.  The private physician noted that 
the Veteran stated that "he has suffered from this condition 
since 1975-76, and that it is service related."  When a 
medical opinion relies at least partially on the Veteran's 
rendition of his medical history which had already been 
rejected by the RO or the Board, it has no probative value 
and the presumption of credibility does not arise in this 
instance.  Reonal v. Brown, 5 Vet. App. 458 (1993); see also 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (bare 
transcriptions of lay history unenhanced by any medical 
comment is not competent medical evidence).  Therefore, this 
letter, although new, is not material evidence.

A VA dental examination was conducted in July 2006.  The 
examiner stated that review of the medical records revealed 
no evidence of inservice findings or complaints of TMJ 
disorder; or popping, clicking, or pain in his muscles of 
mastication.  The examiner opined that the Veteran's 
bilateral TMJ syndrome was unlikely the result of the 
inservice injury, but more likely caused by post-service 
bruxism and stress.  

The Veteran's assertions that he currently suffers bilateral 
TMJ syndrome due to an inservice head injury are cumulative 
of previous assertions and are, therefore, not new.  

The Veteran and his representative contend that VA 
adjudication and medical personnel have continuously missed 
the September 30, 1976, service treatment record which notes 
that the Veteran experienced bilateral jaw tenderness on 
examination.  They essentially contend that the Veteran is 
entitled to another examination because the examiner who 
conducted the July 2006 VA dental examination missed this 
important service treatment record.  First, in the absence of 
new and material evidence, VA need not provide a medical 
examination or medical opinion.  Paralyzed Veterans of 
America, 345 F.3d 1334 (Fed. Cir. 2003).  Second, the 
examiner in July 2006 stated that he reviewed the Veteran's 
service treatment records, and "[g]overnment officials are 
presumed to carry out their duties in good faith and proof to 
the contrary must be almost irrefutable to overcome that 
presumption."  Clemmons v. West, 206 F.3d 1401, 1403 (Fed. 
Cir. 2000).  There is nothing in the record that contradicts 
his statement that he reviewed the Veteran's 

entire service treatment records or his conclusion that there 
are no inservice findings or complaints of TMJ disorder; or 
popping, clicking, or pain in his muscles of mastication.  
The report of the examination reflects a fair and impartial 
review of the record.  Therefore, remand for another 
examination is not warranted.  

Based on the foregoing, the Board concludes that the Veteran 
has not submitted new and material evidence and his claim for 
service connection for bilateral TMJ syndrome is not 
reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Because 
the Veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).



ORDER

The Veteran's application to reopen a previously denied claim 
of service connection for bilateral TMJ syndrome is denied.


REMAND

The Veteran requests service connection for a chronic liver 
disability, to include fatty liver disease.  

"In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim."  38 C.F.R. § 3.159(c)(4)(i).  
See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran's service treatment and subsequent post-service 
medical records reveal that some blood tests noted that 
certain liver enzymes were elevated.  

The Veteran's claims file contains reports of examinations of 
the Veteran's liver.  At one time, a liver biopsy found no 
inflammation or damage, but mild steatosis (fatty liver) was 
found.  Benign fatty liver was diagnosed.  A VA progress note 
dated in October 2001 found mild hepatomegaly.  In a VA 
progress note dated in October 2004, the physician stated 
that he thought that a lot of the Veteran's symptoms were 
functional bowel in nature with fatty liver. 

The Board believes that further development is in order and 
the case is REMANDED for the following:

1.  Schedule the Veteran for an 
examination to determine the existence, 
nature, and etiology of any current liver 
disorder.  The claims folder, and a copy 
of this remand, must be provided to the 
examiner for review in conjunction with 
the examination and the report should 
indicate that such review has occurred.  
All studies or tests deemed necessary by 
the examiner should be performed.  After 
examination of the Veteran and review of 
all pertinent medical records, the 
examiner should opine as to whether the 
Veteran has a current liver disorder and 
whether it is related in any way to his 
military service.  If a current liver 
disorder is diagnosed, the examiner should 
provide an opinion as to whether it is as 
least as likely as not that the disorder 
is related to his military service.  

2.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case.  The 
Veteran and his representative should be 
afforded the applicable time period in 
which to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
ROBERT O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


